Per Curiam.
This suit was brought in the District Court of Elizabeth to recover a month and one-half month’s rent, $81.50, of a *464five-room apartment in No. 328 Morris avenue, Elizabeth, New Jersey. The tenant moved out without giving the three months’ written notice required by the statute. Pamph. L. 1923, p. 144. The case was tried by the court without a jury, resulting in a judgment for the defendant on the ground that the landlord had waived the notice. This was a question of fact. The statute provides that any provision of a lease whereby a lessee or tenant waives any provision of the act shall be deemed against public policy and void. But the landlord is not denied the right to waive such notice. We do not review questions of fact. Paonessa v. Ruh, 78 N. J. L. 253.
The judgment of the District Court is affirmed.